DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the rejection of claims 1-4, 6-9, 11-13 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-4, 6-9, 11-19, 21-24 and 26 are currently pending.  Claims 14-19, 21-24 are withdrawn from consideration.  Claims 1-4, 6-9, 11-13 and 26 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 3784004) in view of Watts (US 4136777), Malavarca (FR 1466937), Rezeau (FR 2997933) and Bigelow (US 1880191).
Regarding claim 1, Meyer teaches a package for foodstuff (column 3, lines 10-14), comprising a base film having a paper layer (see figure 3, item 12; column 3, lines 59-62; column 3, line 67 to column 4, line 1) and a plastic layer overlapped and coupled to the paper layer (column 4, lines 2-8, 56-58 - “synthetic plastic formulation”; column 5, lines 30-35).  Meyer further teaches at least one closing film (see figure 3, item 16) and a food product (figure 3, item 14) between the base film and the closing film.  The food product is disposed on an abutment area of the base film, as shown in the figures.  As Meyer teaches vacuum skin packaging (see at least the abstract), this would clearly result in the closing film being tightly fixed to the base film.  In view of Figure 1, Meyer also teaches a sealing band that extends as a closed loop around the abutment area (also see, seal area 16A of figure 3).   The food product is housed in a packaging seat defined between the closing film and the base film and delimited at the base film by the sealing band.  Meyer discloses the base film has a main sheet layer disposed below the food product.  The abutment area of the food product of Meyer’s package is also defined on the plastic layer (see figure 3, where 20A is the plastic coating above which a food product is placed), and since Meyer teaches a vacuum skin package, it would have been obvious that the closing film is hermetically fixed to the plastic layer, as without a hermetic seal the package would not have been air tight and allowed for a vacuum seal.  Nonetheless, Meyer also discloses hermetic sealing (see column 4, lines 37-39).
Claim 1 differs from Meyer in specifically reciting that the base film is configurable in a first configuration in which the base film is disposed flat and a second configuration in which the base film has a plurality of auxiliary sheet layers extending from said main sheet layer and folded around the food product
However, Watts further teaches a vacuum skin package (see column 4, lines 40-43, column 5, lines 9-16) having a multilayer base film of an outermost paper layer (column 5, lines 17-22) and a plastic layer (see column 5, lines 53-58 - Surlyn being a known plastic adhesive and thus teaching a plastic layer); and also having a closing film that is only sealed to the adhesive region of the base film (see column 6, lines 22-24), thus forming a closed loop sealing band around an abutment area.  Watts further teaches that the paper substrate has extension panels (see figures 2, 3 and figure 5) where the panels can be in a flat configuration as shown in figure 3, but can also have a folded configuration, as shown in figure 5 and column 5, lines 42-52, for the purpose of enclosing the skin packaged product and to thus form a shipping box for shipment thereof (see column 4, lines 29-33).  It would have been obvious to one having ordinary skill in the art that the shipping box configuration would further have been advantageous for preventing damage to the contents.  Similar to Watts, Malavarca teaches vacuum skin packaging an article between a multilayer paper/plastic base layer (figure 4, item 12, 13; page 3 lines 81-84 of the machine translation) and a closing film (see figure 4, item 17; page 3, lines 81-88; page 5, lines 187-195 of the machine translation) and where the base film has auxiliary extensions (see figure 3) that can be folded around the product (see figure 5) for the purpose of providing additional protection to the article during transport and storage (page 6, lines 220-228 of the machine translation), while 
Meyer already teaches that the vacuum skin packaging has been equally applicable to both food and non-food articles (column 3, lines 10-14).  Watts and Malavarca further evidence that the concept of providing auxiliary paper panels to a base film used in vacuum skin packaging has been advantageous for providing additional protection to the contents, by being able to fold the auxiliary paper panels around the product so as to enclose the vacuum skin packaged product. Watts and Malavarca are also not seen to be limiting as to the particular article that can be packaged.
To thus modify Meyer and to provide extension panels to the paper layer of the base film, as taught by Watts and Malavarca would have been obvious to one having ordinary skill in the art, for the similar purpose of providing added protection to the packaged article of Meyer and for being able to unfold the base film so as to inspect the product without having to remove the product from the packaging.   
It is noted that Rezeau has only been relied on as evidence that the concept of a foldable (paragraph 1, 4, 6 of the machine translation) paper/plastic base film (figure 5, item 3; paragraph 7 of the machine translation) similar to Watts and Malavarca has been equally applicable to food products (see Rezeau, paragraph 1, 6 of the machine translation).
Claim 1 differs from the above combination in specifically reciting, “wherein, in the second operative configuration, end edges of the base film are overlapped on and constrained to each other above the product.”  
It is noted however, that Bigelow teaches at figure 1 and 9, item 28 and figure 3 and 10, that the end edges used to produce a covering box within which food can be packaged (page 1, left column, line 6) can have overlapping edges (see figure 10, 11, item 13, 14) and where the overlapped edges are constrained to each other (see page 2, right column, lines 66-70) for the purpose of keeping the boxed configuration sealed.  At page 2, lines 64-74, Bigelow is teaching that there is a sealing strip that extends over the overlapping portions, and therefore, teaches that the overlapped end edges are constrained to each other.  In view of Watts (figure 5, item 12j, 12k) and Malavarca (figure 3 and 5), the combination suggests a similar enclosing configuration as that of Bigelow, but where the enclosing configuration is achieved by folding a base film over a vacuum sealed product.  Bigelow teaches that instead of end edges of the folding portions 13 and 14 being side-by-side, as shown by Watts, that the folding portions can overlap with each other and then be subsequently sealed to as to ensure that the folded portions remain closed.  While Bigelow might not specifically discuss the food interposed between the base film and the closing film, Bigelow’s folding configuration would have been equally applicable to the teachings of Watts and Malavarca.  Therefore, it would thus have been obvious to one having ordinary skill in the art, to modify the Meyer, Watts, Malavarca, Rezeau combination and to provide overlapping end edges of the folded base film of the above combination, as taught by Bigelow, for the known purpose of preventing the folded portions from inadvertently opening.
Regarding claim 2 and 3, in view of Watts and Malavarca, the auxiliary sheet layers of the base film are seen to overlap and fully visually hide the closing film (see Watts figure 5 and Malavarca figure 3 and 5).
Regarding claim 4, as shown in figure 3 of Malavarca, the panels are folded over the article to form a box.  It would have been obvious to one having ordinary skill in the art that such panels have end edges which would overlap with each other.  As Malavarca already teaches that the auxiliary panels enclose the package, to modify the combination constrain the overlapped portions would also have been obvious to one having ordinary skill art so as to prevent the folded portions from inadvertently unfolding and exposing the contents.
Regarding claim 6, the combination teaches the paper layer faces toward the outside of the package and in the second configuration, the paper layer thus visually hides the plastic layer of the base film and hides the closing film.
Regarding claim 7, Meyer already teaches a sealing band within a perimetral edge of the base film.  Watts teaches that the sealing band is contained inside a perimetral edge of the base film (see figure 3, item 28; column 6, lines 22-27) so that the cardboard extensions extend beyond the seal and the closing film.  In figures 1 and 4, Watts also teaches that the closing film does not extend completely to the edge of the base layer.  Malavarca further teaches that the paper extensions extend in multiple directions from the base film.  In view of Watts and Malavarca, the combination teaches extensions of the cardboard portion in multiple directions from the base film, and therefore suggests the sealing band delimiting an internal area on the inside of the sealing band in contact with the food product and an external area not covered by the closing film.
Claims 8 and 9 are rejected for the reasons discussed above with respect to claim 7.
Further regarding claims 7-9, it is noted that Rezeau also evidences a sealing band as shown in figure 6, item 7.
Regarding claim 11, it is noted that Meyer teaches that the base film can have holes that are at the sealing band and are closed by the closing film so as to intimately adhere the closing film to the surface of the food product via removal of gas between the closing film and the base film (see at least the abstract).  That is, Meyer teaches that the base film is a porous substrate and therefore would have had openings at the sealing band so as to allow the article to be used in a vacuum forming station and would be sealed by the closing film (see at lease column 2, lines 46-55; column 4, lines 34-39).  Additionally, Malavarca also teaches that the base film has holes at the sealing region for similarly being able to produce a vacuum skin package but are then sealed by the closing film (see figure 3, item 14; page 4, lines 137-144 of the machine translation). 
Regarding claim 12, Meyer teaches a vacuum skin package and therefore is seen to teach the pressure inside the packaging seat is lower than atmospheric pressure and the closing film forming a plastic skin at least partly in contact with the food product and the base film.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of “PaperonWeb” and Ma et al. (“Upcycling of waste paper and cardboard to textiles”).
Regarding claim 13, the combination applied to claim 1 teaches that the plastic layer is overlapped on and coextensive to the paper layer and is coupled to the paper layer itself (see at least Meyer who teaches the plastic layer coated on the paper layer; 
The combination applied to claim 13 also teaches the closing film comprising a weldable layer facing the plastic layer and being of a plastic material that is heat sealable to the plastic material and where the closing film is tightly fixed to the plastic layer at the closed sealing band.  That is, the vacuum skin packaging as taught by Meyer, Watts and Malavarca already teach weldable closing film that is sealed to the base film via heat and vacuum.
Claim 13 differs in specifically reciting that the paper layer of the base film exhibits at least 50% by weight of organic material comprising one or more of cellulose, hemicellulose, lignin and lignin derivatives.
“PaperonWeb” teaches that paper such as corrugated paper has been known in the art to comprise between 70-100% of organic materials including cellulose, hemi-cellulose, lignin and lignin derivatives (see the first page which shows the composition of corrugated paper).  Ma et al. also evidences various paper and paperboard substrates having 50% and greater of organic materials including cellulose, hemi-cellulose and lignin (see Table 1 on page 862).
The combination teaches paper such as corrugated paper and paper substrates (see Meyer, Watts, Malavarca and Rezeau) and paper substrates for the base film.  Therefore, to modify the combination and to use other conventional paper substrates and compositions conventionally recognized for paper would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design choice.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Meyer (US 3784004) as the primary reference, and in further view of Beck (US 3092501)
Regarding new claim 26, it is noted that Bigelow teaches at figure 3, 9 and 10, that the end edges used to produce a covering box within which food can be packaged (page 1, left column, line 6) can have overlapping edges (see figure 10, 11, item 13, 14) and where the overlapped edges are constrained to each other (see page 2, right column, lines 66-70) for the purpose of keeping the boxed configuration sealed.  At page 2, lines 64-74, Bigelow is teaching that there is a sealing strip that extends over the overlapping portions.  It would have been obvious to one having ordinary skill in the art that the sealing strip would have provided adhesion astride the end edges.
If it could have been construed that Bigelow’s teaching of a sealing strip did not specifically read on “one or more adhesive labels” then it is noted that Beck teaches food packages (column 1, lines 10-14), where folding portions 22 and 23 have end edges that overlap with each other (column 3, line 75 to column 4, line 1) and are then held in place with an adhesive coated tape (40) to hold the cover in engagement (see column 4, lines 3-7).  Beck’s folding configuration is seen to be similar to that suggested by Watts, Malavarca and Bigelow and would have been equally applicable to the teachings of Watts and Malavarca.   
To thus modify the combination, and to use an adhesive label for the known purpose of securing overlapping portions together would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on . 

Response to Arguments
On pages 10-13 of the response, Applicant urges that the combination does not teach or suggest end edges of a base film being overlapped on and constrained to each other above the food product.
This urging is moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792